Title: General Orders, 5 April 1778
From: Washington, George
To: 



Head-Quarters V. Forge Sabbath April 5th 1778.
Roxbury—Rumney—Rindge.


On monday 6 oClock in the morning the North Carolina Brigade to send a non commissioned officer & ten Privates to relieve his Excellency’s Guard for two hours only. The Brigade Inspectors, the Brigade Majors and all the Adjutants of the Army are to attend on the Grand Parade tomorrow morning at Guard mounting; if the weather should prove bad, they will attend the first fair day.
No Furloughs to be granted to non-commissioned Officers and Privates until further orders.
Those Regiments that are in want of shoes are desired to apply to the

Cloathiers store for them—A few dozen of worsted stockings and some shoes fit for officers may be had at the Clothiers.
